DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “from specific reflector” in line 3 of the claim should be amended to read “from the specific reflector”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As for claim 18, the claim recites that the z-distance between each pair of z-neighboring reflectors in the set of reflectors is less than the time resolution distance.  However, the specification, in paragraph 0087, discloses, “in many cases, in order to achieve this time resolution, the z-distance between each pair of z-neighboring reflectors, respectively, is greater than the system’s time resolution distance.  For example, in Figure 1C, z-distances a1, a2, and a3 are each greater than the system’s time resolution distance” (emphasis added).  This discussion appears to be the only discussion of time resolution distance in the instant specification.  Accordingly, if the specification only teaches that the z-distances must be greater than the system’s time resolution distance, the specification would not provide written description support for the limitation set forth in claim 18, where the z-distances has to be less than the time resolution distance.  
As a result, claim 18 is rejected under 35 USC 112(a) for failing to comply with the written description requirement.
If written description support does exist for claim 18, where the z-distances are less than the time resolution distance, the examiner respectfully requests such support be pointed out by applicant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As for claim 10, the claim is a method claim.  However, regarding clause (b) of the claim, the limitation claimed therein is set forth as a structural or apparatus limitation rather than a positively recited method step.  While this structural limitation (an optoelectronic switch) does have a claimed function (changing of states and causing the measuring to occur during temporal intervals), the way the limitation is written makes it an apparatus limitation rather than a method limitation.  This causes the claim to be indefinite, as it is unclear whether the claim intends to solely be a method claim, or if it intends to be something else.
	 As for claim 11, the claim is a method claim.  However, regarding clause (b) of the claim, the limitation claimed therein is set forth as a structural or apparatus limitation rather than a positively recited method step.  While this structural limitation (a periodic timer gate) does have a claimed function (causing measuring to occur periodically), the way the limitation is written makes it an apparatus limitation rather than a method limitation.  This causes the claim to be indefinite, as it is unclear whether the claim intends to fully be a method claim, or if it intends to be something else.
	The examiner recommends, to overcome this rejection, amending the claim so that clause (b) of each claim is a positively recited method step, rather than appearing to be a positively recited element of an apparatus.
Claim 19 recites the limitation "is less than the d/(2tan(θ))" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While it is clear that d/(2tan(θ)) represents a mathematical expression, it is not clear what “the d/(2tan(θ))” represents, as d/(2tan(θ)) has not been set forth earlier in the claim.  This causes the expression to lack antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 10-13, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,386,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘650 patent disclose the claims of the instant application as follows.
	Regarding claim 1, claim 1 of the ‘650 patent discloses a method comprising illuminating a sample in such a way that light travels from an active light source to a sample, passes through the sample, reflects from a set of reflectors, passes through the sample again and travels to a light sensor (see lines 1-4 of the ‘650 claim); and measuring light incident on the sensor (see lines 4 and 14 of the ‘650 claim); wherein the reflectors in the set are each located at a different z-distance from the sample (see lines 5-7 of the ‘650 claim), light reflecting from each reflector in the set travels a different round trip distance than, arrives at the light sensor at a different time or with a different phase than, and is in the measuring measured separately from, light reflecting from any other reflector in the set (see lines 8-16 of the ‘650 claim), the active light source and the light sensor are included in an imaging system (see lines 19-20 of the ‘650 claim), which imaging system has an Abbe X-Y resolution (all imaging systems have an Abbe X-Y resolution that is based on the numerical aperture of the imaging system and the wavelength of light used in the system), and the light sensor has a spatial resolution that is smaller than the Abbe X-Y resolution (see lines 30-33 of the ‘650 claim – if the centers of the first and second region of the image plane are located at a distance less than the Abbe X-Y resolution of the imaging sensor, then the light sensor detecting that image plane must have a spatial resolution smaller than the Abbe X-Y resolution in order to resolve the image centers).
	As for claim 6, see lines 17-18 of the ‘650 claim.
	Regarding claim 7, claim 1 of the ‘650 patent discloses a method comprising illuminating a sample in such a way that light travels from an active light source to a sample, passes through the sample, reflects from a set of reflectors, passes through the sample again and travels to a light sensor (see lines 1-4 of the ‘650 claim); and measuring light incident on the light sensor (see lines 4 and 14 of the ‘650 claim); wherein the reflectors in the set are each located at a different depth (see lines 5-7 of the ‘650 claim), light reflecting from each reflector in the set travels a different round-trip distance than, and is in the measuring measured separately from, light reflecting from any other reflector in the set (see lines 8-16 of the ‘650 claim), the active light source and the light sensor are included in an imaging system (see lines 19-20 of the claim), which imaging system has an Abbe X-Y resolution (all imaging systems have an Abbe X-Y resolution that is based on the numerical aperture of the imaging system and the wavelength of light used in the system), and the light sensor has a spatial resolution, in x- and y-dimensions, that is smaller than the Abbe X-Y resolution (see lines 30-33 of the ‘650 claim – if the centers of the first and second region of the image plane are located at a distance less than the Abbe X-Y resolution of the imaging sensor, then the light sensor detecting that image plane must have a spatial resolution smaller than the Abbe X-Y resolution in order to resolve the image centers).
	As for claims 10-11, claim 1 of the ‘650 patent discloses the claimed invention as set forth above regarding claim 7, and discloses that light that reflects from each reflector in the set arrives at the light sensor at a different time than light which reflects from any other reflector in the set (see lines 8-13 of the ‘650 claim).  However, that claim fails to disclose an optoelectronic switch that changes states and thereby causes the measuring to occur during temporal intervals, which temporal intervals each occur after a triggering event is detected (claim 10) or a periodic timer gate which causes the measuring to occur periodically (claim 11).
	The examiner sees the missing limitations as automating operation of the method, where measurements only occur during specific time periods and the imaging system that performs the method is switched off when measurements are not taken.  As such, the optoelectronic switch and the periodic timer gate are seen to automate measurements (i.e. turn them on and off, either as desired or in response to an event).  In that light, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate periodic measurements in the method of claim 1 of the ‘650 patent using either an optoelectronic switch or a periodic timer gate, the motivation being that automating the on/off state of the method will increase efficiency rather than relying on the user of the imaging system to turn on or off the system for periodic measurements.
	As for claim 12, see lines 17-18 of the ‘650 claim.
	Regarding claim 13, claim 2 of the ’650 patent discloses an imaging system comprising an active light source (see line 2 of the ‘650 claim); a set of reflectors (see line 4 of the ‘650 claim); and a light sensor (see line 5 of the ‘650 claim); wherein each reflector is at a different depth than is any other reflector in the set (see lines 9-11 of the ‘650 claim), the imaging system is configured in such a way that, when the system illuminates a sample (see lines 12-13 of the ‘650 claim) light travels from the active light source to the sample, passes through the sample, reflects from the set of reflectors, passes through the sample again and travels to the light sensor (see lines 14-17 of the ‘650 claim), and light reflecting from each reflector in the set travels a different round-trip distance than, and arrives at the light sensor at a different time or with a different phase than, and is measured by the imaging system separately from, light reflecting from any other reflector in the set (see lines 18-26 of the ‘650 claim), the imaging system has an Abbe X-Y resolution (all imaging systems have an Abbe X-Y resolution that is based on the numerical aperture of the imaging system and the wavelength of light used in the system), and the light sensor has a spatial resolution, in x- and y- dimensions, that is smaller than the Abbe X-Y resolution (see lines 40-44 of the ‘650 claim - if the centers of the first and second region of the image plane are located at a distance less than the Abbe X-Y resolution of the imaging sensor, then the light sensor detecting that image plane must have a spatial resolution smaller than the Abbe X-Y resolution in order to resolve the image centers).
	As for claim 16, claim 2 of the ‘650 patent discloses the claimed invention as set forth above regarding claim 13, and discloses a set of reflectors, where each reflector is staggered in depth (see lines 4 and 9-11 of the claim); however, the claim fails to disclose that the set only include two reflectors, and that the first reflector is larger than, or has a greater albedo than, the second reflector.
	However, the examiner notes that it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art (In re Karlson, 136 USPQ 184), and it has also been held that a change in size of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have only two reflectors in the set of reflectors of the imaging system of claim 2 of the ‘650 patent, with one of the reflectors being larger than the other, the motivation being that only having two reflectors in the set will still allow for the claimed imaging to occur while reducing cost (due to fewer reflectors than a set with three or more reflectors) and speeding up measurement (as only two pulses of light would be detected rather than a plurality of pulses).	
	As for claim 20, see lines 27-28 of the ‘650 claim.
Claims 2, 4, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,386,650 in view of Brunner et al (“A terahertz time-domain spectrometer for simultaneous transmission and reflection measurements at normal incidence”). 
As for claims 2 and 4, claim 1 of the ‘650 patent discloses the invention as set forth above regarding claim 1, but fails to disclose a terahertz time-domain spectrometer (claim 2) and that the light is pulsed (claim 4).
Brunner (Fig. 1), however, discloses such a spectrometer that allows for double pass transmission measurements of a sample, along with a femtosecond laser which emits pulses of light.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the imaging system used in the method of claim 1 of the ‘650 patent be a terahertz time-domain spectrometer with a pulsed light source as per Brunner, the motivation being to allow for a more compact experimental setup and a more simple data analysis than in normal reflection spectroscopy, with the use of such a spectrometer also allowing for double pass transmission measurements without any modification of the setup of the imaging system to allow for the measurement of characteristics such as refractive index and absorption coefficient of both transparent and strongly absorbing materials in a single experimental setup (see page 20686 of Brunner, as the end of section 1).
As for claim 8, claim 1 of the ‘650 patent discloses the invention as set forth above regarding claim 7, and discloses that light that reflects from each reflector arrives at the light sensor at a different time than light which reflects from any other reflector in the set (see lines 8-13 of the ‘650 claim).
However, claim 1 fails to disclose that the light is pulsed and that the measuring involves time-gating.
Brunner (Fig. 1), however, discloses such a spectrometer that allows for double pass transmission measurements of a sample, along with a femtosecond laser which emits pulses of light.  The use of an optical delay line (see the top of Figure 1) allows for time-gating by delaying the pump pulse.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the imaging system used in the method of claim 1 of the ‘650 patent be a terahertz time-domain spectrometer with a pulsed light source and time-gating as per Brunner, the motivation being to allow for a more compact experimental setup and a more simple data analysis than in normal reflection spectroscopy, with the use of such a spectrometer also allowing for double pass transmission measurements without any modification of the setup of the imaging system to allow for the measurement of characteristics such as refractive index and absorption coefficient of both transparent and strongly absorbing materials in a single experimental setup (see page 20686 of Brunner, as the end of section 1).
As for claims 14, claim 2 of the ‘650 patent discloses the invention as set forth above regarding claim 1, but fails to disclose a terahertz time-domain spectrometer.
Brunner (Fig. 1), however, discloses such a spectrometer that allows for double pass transmission measurements of a sample.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the imaging system of claim 2 of the ‘650 patent be a terahertz time-domain spectrometer as per Brunner, the motivation being to allow for a more compact experimental setup and a more simple data analysis than in normal reflection spectroscopy, with the use of such a spectrometer also allowing for double pass transmission measurements without any modification of the setup of the imaging system to allow for the measurement of characteristics such as refractive index and absorption coefficient of both transparent and strongly absorbing materials in a single experimental setup (see page 20686 of Brunner, as the end of section 1).
Claims 3, 5, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,386,650 in view of Ohbayashi et al (2009/0002713). 
As for claims 3 and 5, claim 1 of the ‘650 patent discloses the invention as set forth above regarding claim 1, but fails to disclose an optical coherence tomography imaging system (claim 3) and that the light is not pulsed (claim 5).
Ohbayashi (Fig. 1), however, discloses an optical coherence tomography imaging system for measuring a sample, where the light source 11 used in the system is not pulsed (paragraph 0098 discloses that the light source is a wavelength tunable light source – this is not a pulsed light source).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make imaging system used in the method of claim 1 of the ‘650 patent be an optical coherence tomography imaging system using a non-pulsed light source as per Ohbayashi, the motivation being that optical coherence tomography allows for high resolution, non-contact measurement of a sample without any mechanically driven parts (see paragraphs 0002-0004).
As for claim 9, claim 1 of the ‘650 patent discloses the invention as set forth above regarding claim 7.  The claim also discloses that light that reflects from each reflector in the set arrives at the light sensor at a different time than light which reflects from any other reflector in the set (see lines 8-13 of the ‘650 claim).  However, that claim does not disclose that the measuring includes calculating a vector of measurements taken by the light sensor and multiplying the vector by a window function.
Ohbayashi, however, discloses calculating a vector of measurements taken by the light sensor (see equation 6, paragraph 0023), and then multiplying it by a window function (see paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate a vector of measurements taken by the light sensor in the ‘650 claim and multiplying it by a window function as per Ohbayashi, the motivation being to dramatically reduce the noise floor obtained via calculating the measurement vector using that window function (see paragraph 0044).
As for claim 15, claim 2 of the ‘650 patent discloses the invention as set forth above regarding claim 13, but fails to disclose an optical coherence tomography imaging system.
Ohbayashi (Fig. 1), however, discloses an optical coherence tomography imaging system for measuring a sample.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make imaging system of claim 2 of the ‘650 patent be an optical coherence tomography imaging system using a non-pulsed light source as per Ohbayashi, the motivation being that optical coherence tomography allows for high resolution, non-contact measurement of a sample without any mechanically driven parts (see paragraphs 0002-0004).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,386,650 in view of Chrisp (2005/0051729). 
As for claim 17, claim 2 of the ‘650 patent discloses the invention as set forth above regarding claim 13, but fails to disclose that each specific reflector in the set includes one or more physical features that reduce a divergence angle of light that reflects from a specific reflector.
Chrisp, in a spectrometer, discloses a mirror can be made concave to reduce the divergence of the light that reflects off of it (see paragraph 0024).  Making a mirror concave would be a physical feature of that mirror.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make each reflector concave in the reflector set of the ‘650 claim as per Chrisp, the motivation being that reducing divergence of the light will allow for better control of the spread of the light as it reaches the detector, thereby reducing the possibility that some light will miss the detector and increasing the reliability and accuracy of measurements attained by the imaging system.
Allowable Subject Matter
Claims 1-9, 12-17, and 20 would be considered allowable in view of the prior art should the double patenting rejection set forth above be properly overcome.
Claims 10-11 would be considered allowable due their dependency on claim 7 should the 35 USC 112(b) rejection set forth above be properly overcome.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 2, 2021